681 S.E.2d 786 (2009)
In the Matter of HAYES.
No. 367P09.
Supreme Court of North Carolina.
September 4, 2009.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Michael Charles Hayes.
R. Marcus Lodge, Richard E. Slipsky, Special Deputy Attorney Generals, Diane M. Pomper, Assistant Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 4th of September 2009 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 4th of September 2009."